Citation Nr: 1721092	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-15 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating for service-connected posttraumatic stress disorder (PTSD), in excess of 10 percent from December 14, 2004, 30 percent from November 7, 2007, and 70 percent from August 8, 2015.

2.  Entitlement to a total disability rating based upon individual unemployabiltiy (TDIU) due to service-connected disabilities prior to August 8, 2015.


REPRESENTATION

Veteran represented by:	Tina L. Lucas, Attorney-at-law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In a March 2014 Board decision, the claim was remanded for further evidentiary development.  As will be explained below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a March 2017 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

During the pendency of the appeal, in a March 2016 rating decision, the RO increased the Veteran's evaluation for PTSD to 70 percent effective August 8, 2015.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains on appeal.

The Veteran has raised a claim of entitlement to a TDIU based on his PTSD symptomatology.  The March 2017 rating decision granted entitlement to a TDIU from August 8, 2015.  However, the matter of entitlement to a TDIU prior to August 8, 2015 remains on appeal.






FINDINGS OF FACT

1.  Prior to November 7, 2007, the Veteran's service-connected PTSD was manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication; symptoms and overall impairment did not more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

2.  From November 7, 2007, the Veteran's service-connected PTSD was manifested by occupational and social impairment, with deficiencies in most areas, but has not more nearly approximated total occupational and social impairment.

3.  Prior to November 7, 2007, the Veteran's service-connected disability did not preclude substantially gainful employment.

4.  From November 7, 2007, the evidence of record shows that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for PTSD prior to November 7, 2007 are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for a disability rating of 70 percent, but no higher, for PTSD are met from November 7, 2007.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.130, DC 9411 (2016).

3.  Prior to November 7, 2007, the criteria for a TDIU based upon service-connected disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2016).

4.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to a TDIU from November 7, 2007 are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  Neither the Veteran nor his attorney has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pre-decisional notice letters dated in December 2004, March 2006, and November 2007 complied with VA's duty to notify the Veteran including as to the initial rating claim.  When service connection has been granted and the initial rating and effective date has been assigned, the claim of service connection has been more than substantiated.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records and Social Security Administration (SSA) records, as well as VA and private treatment records in furtherance of his claims.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.

Pursuant to the March 2014 Board Remand, the Veteran was afforded a VA examination in August 2015 with respect to the pending initial rating claim.  The report provided by the VA examiner reflects that she thoroughly reviewed the Veteran's past medical history, performed an appropriate examination, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the August 2015 VA examination report is sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").

Thus, the Board finds that VA does not have a duty to assist that was unmet.

II. Schedular analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claim.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issue before it.  See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under this formula, a 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks, weekly or less often; chronic sleep impairment; and mild memory loss, such as forgetting names, directions, recent events.  Id.

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory, e.g., retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.  Id.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation or name.  Id.

The GAF is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores ranging from 60 to 79 as determined by treatment providers and a VA examiner.  These scores are indicative of moderate to serious impairment.  A GAF score ranging from 51 to 60 reflect more moderate symptoms, e.g., flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, e.g., few friends, conflicts with peers or co-workers.  A GAF score ranging from 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).


When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In this matter, the Veteran filed a claim of entitlement to service connection for PTSD in December 2004.  He was eventually granted service connection in an April 2010 rating decision, which assigned a 10 percent rating, effective December 14, 2004.  As described above, the Veteran is now in receipt of a 30 percent rating from November 7, 2007 and a 70 percent rating thereafter.  For the following reasons, the Board finds that an increased initial rating is not warranted prior to November 7, 2007; however, a rating of 70 percent is warranted under the schedular criteria from November 7, 2007.

A VA psychological assessment dated in July 2004 noted that the Veteran is unemployed, although he is working domestic-type jobs on a part-time basis.  He is divorced and has three children.  He has eight living siblings; he has a "pretty good relationship with all of them except one brother."  He denies current suicidal and homicidal ideation.  No past psychiatric history was reported.  The Veteran endorsed panic attacks.  The treatment provider noted that the Veteran's mood was stable and he was well-oriented.  He was well-groomed and appropriately dressed.  His speech was clear and concise.  The Veteran reported that he "feels bad all of the time."  He endorsed sleep difficulties including restless sleep.  The treatment provider stated that the Veteran's thought process and content was good, and his judgment was fair.  The Veteran reported decreased energy.  The treatment provider diagnosed him with mild depression with panic attacks and anxiety.  A GAF of 71 was reported.

VA treatment records dated in November 2004 noted an on-going diagnosis of depression, not otherwise specified (NOS), with anxiety in remission.  A GAF of 79 was noted.  VA treatment records dated November 2005 documented the Veteran's report of anxiety and sleep disturbance.  In a January 2005 statement, the Veteran reported that his psychiatric symptomatology was characterized by panic attacks and restless sleep.

VA treatment records dated in November 2007 indicated that the Veteran's panic attacks had increased in frequency.  Separate November 2007 VA treatment records documented the Veteran's increasing symptoms of anxiety and sleep disturbance.  His affect was depressed; his tone was low and flat.  He denied suicidal thoughts, but reported increased social isolation.  In another November 2007 treatment record, it was noted that the Veteran feels he is unable to work due to "all the stress in his life."

A November 2007 disability determination indicated that the Veteran's "mental impairment is of such severity that it precludes the ability to carry out the basic requirements of unskilled work."  It was further reported that the Veteran's mental health disability "markedly affects his ability to complete a normal work day and work week without interruptions."

In a January 2008 statement, the Veteran reported a fear of becoming sick.  He stated that he has constant sleepless nights, anxiety attacks, panic attacks, nervousness, and stress.  He awakens exhausted.

VA treatment records dated in September 2008 noted that the Veteran is more irritable with others and is "concerned he will take it out on girls."

The Veteran was afforded a VA examination in August 2009 at which time he reported nightmares and anxiety related to his military service.  He no longer rides in airplanes.  He reported intrusive memories of combat.  He reported, that he "has always been interested in his life and participated in activities."  He feels connected to his family, but he does not have friends.  The Veteran "finds himself unable to express his feelings and he is uncertain about the future."  He endorsed insomnia, irritability, and feeling on edge.  He denied hallucinations or paranoia.  He reported some thoughts of harming himself.  The examiner noted that the Veteran's mood is down, and he has a lack of energy.  The Veteran is not a member of any organizations and does not attend church.  The examiner noted, "[r]egarding employment, decreased concentration and energy would affect his work performance."  However, the examiner found the Veteran's overall employment impairment to be mild.  The Veteran also reported low will-power.  He is prescribed 10 mg. of Celexa daily, which he indicates is "mildly effective."  The Veteran reported that he lives with his wife.  His daily activities include watching a lot of television.  He does not read or exercise.  His speech was normal.  His mood and affect were within normal limits.  His thought process and content were unremarkable.  A GAF of 65 was assigned.

VA treatment records dated in August 2010 documented the Veteran's in-patient admission for the treatment of alcohol dependence.

The Veteran was afforded a VA examination in December 2011 at which time the examiner determined that the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The examiner noted that the Veteran had a high school education and then worked three years at a shipyard and three years at a nuclear power plant before leaving his job due to his PTSD symptoms.  The Veteran reported avoidance behaviors and recurrent thoughts of his service in the Republic of Vietnam.  He endorsed markedly diminished interest or participation in significant activities, as well as feelings of detachment or estrangement from others.  He reported difficulty falling or staying asleep, irritability, outbursts of anger, hypervigilance, poor concentration, and exaggerated startle response.  He also endorsed depressed mood, anxiety, weekly panic attacks, mild memory loss, difficulty in understanding complex commands, and disturbance of motivation and mood.  The Veteran reported social alienation, difficulty in establishing and maintaining effective work and social relationships, and inability to establish and maintain effective relationships.  A GAF of 60 was assigned.

Pursuant to the March 2014 Board Remand, the Veteran was afforded a VA psychological examination in August 2015.  The VA examiner interviewed the Veteran and indicated that his PTSD manifests in "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood."  The Veteran is separated from his second wife, and has three adult children.  He lives alone and has no specific hobbies.  His last job was at a nuclear power plant in the 1990's; he reported that "problems with PTSD and alcohol resulted in him being terminated."  He reported reduced anxiety, but persistent sleep difficulty, exaggerated startle response, and hypervigilance.  He denied suicidal and homicidal ideation.  He drinks a couple of beers before he sleeps at night.  He has persistent negative beliefs, markedly diminished interest/participation in significant activities, and feelings of detachment or estrangement from others.  He endorsed irritable behavior, depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, and an inability to establish and maintain effective relationships.

VA treatment records dated in November 2016 initially indicated in-patient treatment for PTSD.  However, more detailed November 2016 in-patient treatment records show that the Veteran was suffering from emotional disturbance related to alcohol abuse and family conflict.  His daughter reported that the Veteran has been drinking alcohol, living in his car for five days, and not taking his medication.

In this matter, the evidence, in particular the July 2004 VA psychological assessment and VA treatment records, reflects that the Veteran's PTSD symptoms were manifested by no more than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress prior to November 7, 2007.  As such, the Board concludes that a disability rating in excess of 10 percent is not warranted prior to November 7, 2007 because PTSD has not been shown to result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  38 C.F.R. § 4.130, DC 9411.

Prior to November 7, 2007, the Veteran was shown to maintain consistent social relationships with family members.  The July 2004 VA psychological assessment indicated a GAF of 71 representing only slight social and industrial impairment.  Moreover, although it is undisputed that the Veteran experienced occasional symptoms of anxiety, panic attacks, and decreased energy, the evidence does not suggest that these symptoms rose to the level of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as is contemplated for the assignment of a 30 percent rating.  See Vazquez-Claudio, supra.  Accordingly, the Board concludes that the totality of the evidence of record has not shown that the Veteran's PTSD warrants a disability rating in excess of 10 percent at any time during the appeal period.

For the period from November 7, 2007, the Board finds that the impact of the Veteran's PTSD symptoms on his social and industrial functioning is sufficient to approximate the degree of impairment contemplated by a 70 percent rating throughout the appeal period.  The symptomatology associated with the Veteran's service-connected PTSD, to include that indicated by the lay statements and treatment records, supports the assignment of a 70 percent rating because this disability has been shown to result in occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as near-continuous depression; impaired impulse control, with periods of unprovoked irritability; difficulty in establishing and maintaining effective work and social relationships, disturbances of motivation and mood, markedly diminished interest or participation in significant activities, and difficulty in adapting to stressful circumstances.  38 C.F.R. § 4.130, DC 9411.  Specifically, these symptoms have been endorsed by the Veteran, as corroborated by VA examiners and treatment providers.  The evidence reflects that the Veteran's psychological symptoms have been relatively consistent and are of such severity as to warrant a 70 percent evaluation from November 7, 2007.

However, the symptoms and overall impairment have not more nearly approximated total occupational and social impairment at any point during the appeal period.  38 C.F.R. § 4.7 (2016).  Symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; the intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation or name, have not been shown.  The evidence documents the Veteran's report that he stopped working due to his PTSD symptoms and alcohol dependence.  Moreover, the evidence shows deficiencies in his family relations.  However, the evidence does not show that total occupational and social impairment due to PTSD was more nearly approximated.  Rather, the evidence reflects that the Veteran was able to maintain a few social relationships.  Thus, neither the symptoms nor overall level of impairment meet the criteria for a 100 percent rating under the Rating Schedule, and a rating in excess of the 70 percent assigned herein is therefore not warranted for the Veteran's PTSD from November 7, 2007. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues, to include whether an extraschedular rating is warranted, unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

III. Entitlement To TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Rating Schedule provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a).  

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment. 38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran has raised a claim of entitlement to a TDIU based, in part, on his PTSD symptomatology.  TDIU was awarded from August 8, 2015.  As detailed above, the Board has herein found that the Veteran's PTSD symptoms more nearly approximate a 70 percent rating from November 7, 2007.  The Board has also determined that a rating in excess of 10 percent is not warranted for PTSD prior to November 7, 2007.  As PTSD is the Veteran's only service-connected disability, he meets the schedular criteria from November 7, 2007.  However, he does not meet the schedular criteria for a TDIU prior to November 7, 2007.  See 38 C.F.R. § 4.16(a) (if there is only one such disability, this disability shall be ratable at 60 percent or more).

As to the period prior to November 7, 2007, the Veteran was originally service-connected for PTSD from December 14, 2004.  Therefore, in accordance with 38 C.F.R. § 4.16(b), the Board has considered whether the Veteran's claim for TDIU should be referred to the Director of the Compensation Service for extraschedular consideration from December 14, 2004 to November 7, 2007.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, but must first remand the claim for referral to VA's Director of Compensation Service if such consideration is warranted).

The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether a veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  Moreover, as noted, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  

The Veteran reports that he has been unemployed since 1990, primarily as a result of his service-connected PTSD.  See, e.g., the Veteran's statements dated February 2003.  He previously worked at a shipyard and at a nuclear power plant.  See the VA examination report dated December 2011.

Critically, the evidence prior to November 7, 2007 does not indicate that the Veteran is unable to obtain and maintain gainful employment due to his service-connected PTSD.  In the July 2004 VA psychological assessment, the Veteran reported that he was unemployed and currently working odd/domestic-type jobs.  He received approximately $100 per week.  He has a high school diploma.  See the VA psychological assessment dated July 2004.  VA treatment records indicated the Veteran's mood was stable, and his judgment and thought process were good.  The Veteran experienced panic attacks, decreased energy, anxiety and restless sleep.  However, the evidence of record does not reflect that the Veteran's service-connected PTSD manifested symptoms of such severity as to impact his employability beyond what is contemplated by the assigned schedular rating prior to November 7, 2007.  The severity of the Veteran's service-connected symptomatology was specifically contemplated by assigned evaluation.  The Board recognizes that the Veteran has filed many statements and testified that he believes that his service-connected PTSD rendered him unable to gain or maintain substantial employment prior to November 7, 2007.  Whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").  The Veteran's statements are therefore competent.  However, for the above reasons, the evidence of records does not support a conclusion that his service-connected disability alone made him unemployable; thus, there is no basis to refer the Veteran's case for consideration of an extraschedular evaluation prior to November 7, 2007.  Id. at 1354 ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

As the Veteran did not satisfy the criteria for a TDIU rating under 4.16(a) and his service-connected disability was not such as to warrant consideration of an extraschedular rating under 38 C.F.R. § 4.16(b), the Board concludes that the Veteran's claim for TDIU does not warrant referral for extraschedular consideration prior to November 7, 2007.

With respect to the period from November 7, 2007, the question is whether the Veteran's service-connected disability precludes gainful employment for which his education and occupational experience would otherwise qualify him.

As detailed above, the Veteran's service-connected PTSD interfered with his ability to maintain gainful employment prior to November 7, 2007.  A November 2007 disability determination indicated that the Veteran's "mental impairment is of such severity that it precludes the ability to carry out the basic requirements of unskilled work."  Moreover, it was determined that the Veteran's PTSD "markedly affects his ability to complete a normal work day."

In addition, the August 2009 VA examination report indicated that the Veteran's "decreased concentration and energy would affect his work performance."  The December 2011 and August 2015 VA examiners indicated that the Veteran's PTSD results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  Both VA examiners reported that the Veteran has difficult in establishing and maintaining effective work and social relationships.  See the VA examination reports dated December 2011 and August 2015.  Further, the August 2015 VA examiner reported that the Veteran's service-connected PTSD results in an inability to establish and maintain effective work and social relationships.

The above evidence reflects that the Veteran's PTSD has a significant impact on his ability to work from November 7, 2007.  Although VA health care professionals did not specifically conclude that the Veteran's PTSD symptoms render him unemployable from November 7, 2007, the "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Moreover, whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Id. at 1354.

Given the significant effects of the Veteran's psychiatric ability and his documented difficulty maintaining gainful employment, as indicated by the lay and medical evidence, the evidence is approximately evenly balanced as to whether his service connected disability renders him unable to secure and follow substantially gainful employment.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted from November 7, 2007.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to an initial rating in excess of 10 percent for service-connected PTSD prior to November 7, 2007 is denied.

A 70 disability rating for service-connected PTSD is granted from November 7, 2007, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a TDIU prior to November 7, 2007 is denied.

Entitlement to a TDIU is granted from November 7, 2007, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


